Citation Nr: 0813856	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right patella (right knee disability), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to December 
1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In June 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in August 2007 
and was remanded for further development.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain, with objective 
demonstration of crepitus and limitation of right knee 
motion, without demonstration of additional functional 
limitation due to pain, weakness, incoordination or 
fatigability, and no clinical evidence of instability, 
subluxation, or dislocation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right patella have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5014, 5260, 5261 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the present case, VA issued VCAA notice letters dated in 
April 2003, March 2006, and August 2006 to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was requested 
to submit any relevant evidence in his possession to VA.  The 
March 2006 and August 2006 letters also informed the veteran 
as to the law pertaining to assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman. 

According to Vazquez-Flores v. Peake, 22 Vet. App. 37, No. 
05-0355 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In the present case, the claimant demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements by 
the claimant and the claimant's representative, to include 
sworn testimony and arguments presented at the October 2005 
and June 2007 hearings on appeal, that demonstrate awareness 
of what was necessary to substantiate the claim.  Further, in 
this regard, the Board notes that the appellant was issued a 
Statement of the Case in September 2003 which set forth the 
relevant Diagnostic Codes for rating the disability at issue.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in November 2007).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  During the appeal, the 
veteran testified that all of his right knee treatment has 
been with VA.  (See June 2007 Board hearing transcript 
"Tr." at 2, 8; October 2005 RO hearing Tr. at 4-5.)  
Additionally, the claims file contains the veteran's and lay 
statements in support of his claim, to include testimony at 
Board and RO hearings.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  In a September 2006 VCAA notice response, the 
veteran stated that he had no other information or evidence 
to submit to substantiate his claim.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The veteran testified that he had applied for, but was turned 
down for Social Security Administration (SSA) benefits.  (See 
June 2007 Board hearing Tr. at 9.)  In this regard, the Board 
notes an October 2005 SSA inquiry that reflects no Title II 
or Title XVI data was found.  A letter from the SSA, dated in 
June 2006, reveals that the veteran filed for SSA disability 
in February 2002 and in September 2002, and that he had been 
denied both times.  It was noted that the veteran has never 
received payments from the SSA.  The veteran also testified 
that he had applied for SSA benefits, in part, because of an 
accident in which he lost his spleen and injured the left 
side of his body.  (DRO Tr. at 4.)  In light of the 
foregoing, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board notes that the claims file was not available for 
review by the VA examiner in April 2003.  Even so, the Board 
finds that the April 2003 VA examination report was adequate 
for rating purposes and the examiner appeared to consider the 
veteran's current disability status in view of the veteran's 
reported medical history, as required by 38 C.F.R. §§ 4.1 and 
4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In a statement received in February 1992, the veteran asserts 
that an increased evaluation is warranted for his service-
connected right knee disability.  As the veteran's claim was 
received by VA in February 1992, the rating period on appeal 
is from February 1991, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2007).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2007) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Historically, a January 1975 rating decision granted service 
connection for chondromalacia of the right patella and 
assigned a 10 percent rating, effective December 18, 1974, 
under Diagnostic Code 5099-5014, by analogy.  The June 2003 
rating decision on appeal confirmed and continued the 10 
percent rating under Diagnostic Code 5014.  

At this time, the Board notes that the 10 percent disability 
evaluation assigned for the veteran's service-connected 
disability at issue is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).

As just noted, the veteran is assigned a 10 percent 
evaluation for his service-connected chondromalacia of the 
right patella by analogy pursuant to Diagnostic Code 5014.  
38 C.F.R. § 4.20.  Diagnostic Code 5014, for rating 
osteomalacia, provides that a rating should be based on 
limitation of motion of the affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation will be assigned for each such major joint 
or group of minor joints affected by limitation of motion.  
With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, a 10 percent rating is 
assigned.  A 20 percent evaluation will be assigned with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  Note (2) to Diagnostic Code 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted 
where extension is limited to 20 degrees.  The Board notes 
that the normal range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the same leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25 for that 
leg.  

Several clinical records address the range of motion of 
veteran's right knee.  Upon VA examination in April 2003, the 
veteran had flexion of the right knee to 148 degrees with 
some mild crepitation popping sensation at 144 degrees.  
Extension was -0 to 8 degrees.  A September 2003 VA 
orthopedic record indicates that the veteran had full active 
and passive knee range of motion with mild crepitus noted 
upon range of motion testing of the right knee.  A September 
2003 VA examination report reflects that the veteran's right 
knee lacked the last 20 degrees of active extension with 
pain.  His right knee flexed to 120 degrees with pain.  
Mostly recently, upon VA examination in October 2007, the 
range of motion of the veteran's right knee was 0-140 degrees 
with complaint of pain at the end of the motion.  Complaints 
of pain in the front of the knee joint were noted.  The VA 
examiner indicated that repetitive motion over three times 
did not produce any additional pain or any additional loss of 
motion.  Further, it was noted that there was no evidence or 
weakness, fatigability or lack of endurance.  The 2007 VA 
examiner opined that the veteran's right knee condition, with 
complaint of pain, does not significantly limit the 
functional ability of the joint.  The VA examiner further 
opined that veteran's complaint and the clinical findings do 
not correlate for any acceptable orthopedic diagnosis and 
that there are no other specific symptoms attributable to 
chondromalacia of the right patella or any symptoms referable 
to any other right knee disability at that time.  The 
examiner noted that there was no objective significant 
evidence to establish the diagnosis of chondromalacia 
patella.

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for limitation of motion of the 
veteran's right knee under Diagnostic Codes 5260 and/or 5261 
have not been satisfied.  The Board notes the September 2003 
right knee range of motion extension finding.  While the VA 
examiner stated that the veteran lacked the last 20 degrees 
of active extension, the notation of "with pain" appears to 
indicate that the veteran's extension was not lacking, but 
that he could extend, but "with pain."  Further the Board 
notes that such a finding appears to be consistent with other 
evidence of record, to include the subsequent October 2007 VA 
examination.  The Board also notes under the VAOPGCPREC 9-
2004, the evidence must reflect compensable loss of both 
flexion and extension of the same leg.  However, this is not 
the case here as the veteran, in September 2003, did not have 
right knee flexion to a compensable degree.  Additionally, 
the Board notes that the September 2003 VA examination report 
reflects that the veteran's gait was within normal limits.  

Moreover, even with consideration of additional functional 
limitation due to factors such as pain and weakness under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995), there has been no demonstration of functional 
impairment comparable to the criteria for the next-higher 
rating.  The Board acknowledges the veteran's complaints of 
pain throughout the rating period on appeal.  In this regard, 
at the April 2003 VA examination, the veteran reported joint 
aches intermittently with increased crepitation with range of 
motion.  The veteran reported that he does not squat or cross 
his legs while working at his occupation as a carpenter due 
to pain upon arising and extending his right knee.  He 
reported taking Motrin for overall discomfort with his right 
knee.  The veteran noted that he can kneel on his right knee 
with the use of protective knee pads.  The veteran denied any 
locking or giving way.  The October 2007 VA examination 
report reflects that the veteran reported a painful right 
knee, mostly around the joint, but also in the front.  He 
stated that the pain is fairly constant and affected by 
changes in the weather.  The veteran reported taking Tylenol.  
The examination report indicated that the veteran's 
activities of daily living are not affected, and his work is 
also not affected.  He used a knee brace while walking.  
Indeed, the 2007 VA examiner stated that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance with repetitive use.  The 2007 
VA examiner further stated that there was no impairment of 
daily occupational activities due to his service-connected 
complaints.  In light of the foregoing, the Board finds that 
the above complaints of right knee pain have been 
contemplated by the veteran's current 10 percent disability 
rating.  

The Board has further considered whether any other diagnostic 
code could serve as a basis for a higher rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the right knee, or 
disability comparable therewith, precluding a higher rating 
under Diagnostic Code 5256.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (indicating that ankylosis is complete 
immobility of the knee joint in a fixed position, either 
favorable or unfavorable).  Under Diagnostic Code 5258, 
semilunar cartilage that is dislocated with frequent episodes 
of "locking," pain and effusion into the joint warrants a 
20 percent evaluation.  A higher rating is not available 
under this code as the clinical evidence does not reveal 
dislocated semilunar cartilage of the right knee.  Further, 
the evidence does not reflect that a separate rating for a 
skin disability is warranted.  Indeed, the April 2003 VA 
examination report revealed no right knee scars.  Finally, as 
will be discussed below, the Board finds that evidence of 
record throughout the rating period on appeal does not 
reflect slight instability and therefore separate ratings for 
arthritis and instability per VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 are not for application.  See, i.e., VA right knee X-
rays, dated in February 1992 and in April 2003 (revealing an 
unremarkable right knee).

The Board has considered whether the veteran is entitled to a 
separate rating under any other diagnostic code.  In this 
regard, the Board has considered whether Diagnostic Code 5257 
affords a compensable rating.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted under this diagnostic code for slight impairment.  
The next-higher 20 percent rating under that diagnostic code 
section is warranted for moderate impairment.  

The veteran reported, in the July 2003 notice of 
disagreement, that he has to use a leg support everyday 
because his "[right] knee pops out."  The April 2003 VA 
examination report reflects that the veteran had good lateral 
right knee stability, mild to moderate with the knee 
stressed.  The veteran had a negative drawer and McMurray's 
maneuver.  Although the veteran had tenderness at the medial 
knee and patellar pain with compression of the patella by the 
examiner, he had good passive patellar tracking without pain 
or discomfort, and a painless patellar circular maneuver.  A 
July 2003 VA orthotics note revealed very mild laxity, both 
sides, medial lateral.  There was no anterior drawer sign.  
The impression was mild medial lateral instability and 
chondromalacia patella.  It was noted that a knee brace would 
be ordered for the veteran to add medial lateral stability 
and allow the veteran to use the brace at work, and to give 
him some patella stabilization.  See also September 2003 VA 
orthopedics note (noting that the veteran's knee pain had 
been alleviated recently and that he was still awaiting a 
brace).  A report of a September 2003 VA examination reflects 
that the veteran had a negative drawer sign and no medial or 
lateral collateral ligament instability.  He also had a 
negative McMurray's test bilaterally.  An addendum to a VA 
physical therapy record, dated in November 2003, revealed 
that the veteran's right knee did not have any catching, 
locking, or instability symptoms.  See also March 2004 VA 
urgent care record (noting no ligament laxity upon physical 
examination).  The addendum also noted that an October 2003 
MRI of the right knee revealed the collaterals and cruciates 
to be intact with no clear evidence of meniscal tear.  Upon 
VA examination of the veteran's right knee in October 2007, 
there was no deformity, and the patellar position was normal.  
The right knee alignment was normal.  The apprehension test 
was negative and the joint line was nontender.  McMurray, 
drawer, and Lachman tests were each negative.  Pivot shift 
was also negative.  The 2007 VA examination report indicated 
that X-rays of the right knee revealed an essentially normal 
knee joint without any evidence of malalignment.  The Board 
acknowledges that the record indicated very mild laxity in 
July 2003, but it finds that the veteran's right knee 
disability, throughout the rating period on appeal, does not 
rise to the level of slight impairment of the right knee 
based on recurrent subluxation or lateral instability.  In 
this regard, the very mild laxity noted in July 2003 does not 
appear to be recurrent as the September 2003 VA examination 
report (approximately two months later) reflects that the 
veteran had a negative drawer sign and no medial or lateral 
collateral ligament instability with a negative McMurray's 
test, bilaterally.

In conclusion, throughout the rating period on appeal, there 
is no basis for increased or separate ratings based on 
instability of the veteran's right knee and the clinical 
evidence does not show distinct time periods exhibiting 
symptoms warranting staged evaluations.  Hart, 21 Vet. 
App. at 509-10.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board therefore has determined 
that referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) (2007) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


